Case: 21-30474      Document: 00516479119         Page: 1        Date Filed: 09/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                          September 21, 2022
                                   No. 21-30474                               Lyle W. Cayce
                                                                                   Clerk

   United States of America,

                                                                 Plaintiff—Appellee,

                                       versus

   John Weldon; Eriston Wilson,

                                                         Defendants—Appellants.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:19-CR-34-1
                             USDC No. 2:19-CR-34-3


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          John Weldon and Eriston Wilson appeal the convictions they received
   for their involvement in a series of armed robberies. Wilson also appeals his
   sentence. We vacate Wilson’s sentence and remand for resentencing, and we
   affirm the district court’s judgment in all other respects.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30474        Document: 00516479119         Page: 2   Date Filed: 09/21/2022




                                     No. 21-30474


                                          I.
             From December 23, 2018 to February 2, 2019, John Weldon, often in
   collaboration with Eriston Wilson, committed a string of robberies in New
   Orleans. Weldon first robbed a Shell gas station of money and Kool
   cigarettes. He and Wilson then committed armed robbery of a Dollar
   General, two additional Shell gas stations, a Circle H Meat Market (“Circle
   H”), a Tiger Mart, a Quik Save Discount Store (“Quik Save”), and a Mike’s
   Grocery.
             On February 5, 2019, Weldon and Eugene Lewis robbed First Bank
   and Trust. Lewis first cased the bank, acting as a potential customer to
   determine if security guards were present. He returned with Weldon several
   hours later, acting as a decoy to open the door before Weldon entered the
   bank brandishing a handgun. During the robbery, Weldon took over $9,000,
   and Lewis left the bank and waited for Weldon at a Shell station across the
   street.
             Law enforcement arrived at the scene shortly thereafter and arrested
   Lewis that day. Lewis explained to the officers that Weldon, whose name he
   did not know, had contacted Lewis on his mother’s phone and that they had
   met only several days prior. Law enforcement retrieved Weldon’s phone
   number, which they then used to obtain Weldon’s name and photograph.
   Upon seeing Weldon’s photograph, an officer immediately recognized
   Weldon’s face tattoos as those belonging to the suspect in the robbery that
   took place on December 23.
             After comparing the image of Weldon with that of the suspect from
   the December 23 robbery, as well as confirming that the vehicle at Weldon’s
   listed address matched the vehicle associated with several of the seven two-
   person robberies, law enforcement obtained an arrest warrant for Weldon
   and a search warrant for his address. Agents also obtained a search warrant




                                           2
Case: 21-30474      Document: 00516479119          Page: 3    Date Filed: 09/21/2022




                                    No. 21-30474


   for the vehicle thereafter. The warrants were executed, and several items
   were seized, including a substantial amount of cash, a black and silver firearm,
   and a box of Kool cigarettes.
          Weldon possessed a cellphone when he was arrested, and agents
   subsequently obtained a search warrant for the device. The cellphone
   contained several pictures of Weldon and Wilson together, both of whom
   could be seen wearing the same clothing and shoes that were utilized in the
   string of robberies. Based on these pictures, as well as surveillance footage
   from the robberies and interviews with other individuals, law enforcement
   determined that Wilson was the second individual who committed the earlier
   robberies alongside Weldon. Wilson was eventually arrested in May 2019 in
   connection with a separate armed robbery not charged in this case.
          In August 2019, Weldon, Wilson, and Lewis were charged in a
   superseding indictment. Weldon and Wilson were charged with conspiracy
   to commit Hobbs Act robbery at seven locations in violation of 18 U.S.C.
   Section 1951(a) (“Count One”) and aiding and abetting the brandishing of a
   firearm during a crime of violence at the Circle H in violation of 18 U.S.C.
   Section 924(c)(1)(A)(ii) (“Count Three”). Weldon was additionally charged
   with Hobbs Act robbery at a Shell gas station on December 23, 2018, in
   violation of 18 U.S.C. Section 1951(a) (“Count Two”), armed bank robbery
   at First Bank and Trust in violation of 18 U.S.C. Sections 2113(a) and (d)
   (“Count Four”), aiding and abetting the brandishing of a firearm during a
   crime of violence at First Bank and Trust in violation of 18 U.S.C. Section
   924(c)(1)(A)(ii) (“Count Five”), and knowingly possessing a firearm as a
   felon in violation of 18 U.S.C. Sections 922(g)(1) and 924(a)(2) (“Count




                                          3
Case: 21-30474       Document: 00516479119            Page: 4     Date Filed: 09/21/2022




                                       No. 21-30474


   Six”). 1 Following a four-day trial, the jury found Defendants guilty on all
   counts. Weldon was sentenced to a 408-month term, and Wilson was
   sentenced to a 272-month term. Defendants now appeal their convictions
   and sentences to this court.
                                            II.
                            A. Sufficiency of the evidence
          Defendants argue the Government presented insufficient evidence to
   support their convictions on all counts, though neither Defendant challenged
   the sufficiency of the evidence at trial. When a sufficiency claim is
   unpreserved, we review for plain error. United States v. Smith, 878 F.3d 498,
   502–03 (5th Cir. 2017). To establish plain error, Defendants must show (1)
   “an error or defect” (2) that is “clear or obvious” and (3) “affected the
   [Defendants’] substantial rights.” Id. at 503 (quoting United States v.
   Delgado, 672 F.3d 320, 329 (5th Cir. 2012) (en banc)). Defendants’ claims
   “will be rejected unless the record is devoid of evidence pointing to guilt or if
   the evidence is so tenuous that a conviction is shocking.” Delgado, 672 F.3d
   at 330–31 (quoting United States v. Phillips, 447 F.3d 215, 219 (5th Cir. 2007)).
          The Hobbs Act (the “Act”) makes it unlawful for a person to “in any
   way or degree obstruct[], delay[], or affect[] commerce or the movement of
   any article or commodity in commerce, by robbery.” 18 U.S.C. § 1951(a). To
   satisfy the jurisdictional element of the Act, the Government must show that
   Defendants’ unlawful activity caused a “minimal effect on interstate
   commerce.” United States v. Robinson, 119 F.3d 1205, 1212 (5th Cir. 1997).
   “[A] generalized connection between the alleged criminal activity and
   interstate commerce is sufficient to sustain a conviction for conspiracy to


          1
           Lewis was also charged with Counts Four and Five, for which he accepted a plea
   agreement and cooperated with the Government.




                                             4
Case: 21-30474      Document: 00516479119          Page: 5    Date Filed: 09/21/2022




                                    No. 21-30474


   violate the Hobbs Act,” while substantive Hobbs Act violations “require that
   the alleged act actually have an effect on interstate commerce.” United States
   v. Mann, 493 F.3d 484, 495 (5th Cir. 2007).
          Wilson argues the Government failed to show the Circle H robbery,
   which forms the basis for Count Three, had any effect on interstate
   commerce, and Weldon argues that the Government did not provide
   evidence that the theft of Kool cigarettes—merchandise stolen in a handful
   of the seven robberies at issue in Counts One and Two—implicated
   interstate commerce. However, witnesses testified that goods sold at each
   business, such as Frito-Lay products and Kool cigarettes, were manufactured
   outside Louisiana and thus required interstate commerce to arrive at the
   robbed stores. Kool cigarettes were stolen in five of the seven robberies
   underlying Count One, including in the robbery of the Shell gas station at
   issue in Count Two, and it is neither clear nor obvious that this evidence is
   insufficient to establish the minimal effect on interstate commerce the Act
   requires for those counts.
          No Kool cigarettes were stolen from Circle H, but trial testimony
   confirmed that Circle H sold Coca-Cola and Frito-Lay products and that the
   robbery caused at least a minimal interruption in commerce. Specifically,
   there were customers present during the armed robbery of the store, and they
   were forced to lie on the ground during the robbery. This court has previously
   held that the interstate commerce element was satisfied for a substantive
   Hobbs Act conviction, such as Count Three, where a defendant’s “armed
   robberies caused the interruption of commerce in several stores dealing in
   out-of-state wares.” United States v. Martinez, 28 F.3d 444, 445 (5th Cir.
   1994). Accordingly, it was not plain error to rely on such evidence to establish
   a generalized connection between the Circle H robbery and interstate
   commerce necessary for Count Three.




                                          5
Case: 21-30474         Document: 00516479119              Page: 6       Date Filed: 09/21/2022




                                          No. 21-30474


           Defendants also challenge generally the sufficiency of the evidence for
   their convictions on the respective counts, arguing that nobody could
   positively identify them based on the surveillance footage (because the
   perpetrators were masked) and that the circumstantial evidence was weak.
   However, Defendants fail to show that the record is either devoid of evidence
   pointing to guilt or so thin that the convictions are shocking. See Delgado, 672
   F.3d at 330–32.
           Starting with Counts One and Three, Lewis testified that Weldon
   admitted to robbing Tiger Mart and that he had seen Weldon’s black and
   silver firearm, which matched the description of the gun used in at least six
   of the seven robberies, including the robbery of Circle H. Moreover, the
   vehicle Weldon frequently used, a gold Honda, matched the vehicle seen at
   two of the seven robberies. Law enforcement also seized several items from
   the vehicle, including the firearm, Kool cigarettes, and shoes, that were
   connected to various robberies. Finally, cell site location information placed
   Weldon’s phone near the Circle H and Quik Save at the time of the robberies.
   Taken together, this evidence is sufficient to convict Weldon on Counts One
   and Three. 2
           The Government also presented evidence showing that Wilson and
   the unarmed robber at the second Shell gas station robbery both had worn
   relatively distinctive yellow, black, and white shoes. Moreover, Wilson and
   Weldon are of the same height and build as the two robbers involved in the


           2
             To find Weldon guilty under Count One, it was sufficient for the jury to find that
   he participated in one of the seven two-man robberies underlying the conspiracy. See United
   States v. Veltre, 591 F.2d 347, 350 (5th Cir. 1979) (“It is well settled that to make out the
   crime of conspiracy, once the unlawful agreement is shown, proof of a single overt act in
   furtherance of that agreement by a single conspirator establishes the guilt of each member
   of the conspiracy.”). The same is true for Wilson. Accordingly, we need not review the
   evidence regarding each of the seven robberies.




                                                6
Case: 21-30474     Document: 00516479119           Page: 7   Date Filed: 09/21/2022




                                    No. 21-30474


   conspiracy, and evidence showed they drove around together in the gold car,
   all of which support Wilson’s conviction under Count One. With respect to
   Count Three, the Circle H robbery, the Government again established that
   Wilson’s height and build match those of the unarmed robber and showed
   that the unarmed robber at the second Shell gas station robbery—Wilson—
   and the unarmed robber at Circle H wore consistent, and distinctive, Nautica
   sweatshirts. The jury was also able to compare surveillance footage from the
   robbery, which captured the robber’s eyes and bridge of the nose, to Wilson’s
   face in court and in photographs. This constellation of circumstantial
   evidence is sufficient to support the jury’s verdict finding Wilson guilty on
   Counts One and Three given our plain-error review.
          With respect to the first Shell gas station robbery, which forms the
   basis of Count Two, the Government provided evidence that Weldon and the
   perpetrator shared unique facial tattoos; the robber used a black and silver
   firearm that was consistent with the gun found in the vehicle of Weldon’s
   girlfriend, which he admitted to possessing; and Weldon possessed clothing
   consistent with that of the perpetrator, all of which is sufficient evidence to
   convict him on Count Two.
          Weldon’s arguments regarding Counts Four and Five similarly fail.
   His convictions on these counts are supported by the testimony of his
   accomplice Lewis, the perpetrator’s use of a black and silver firearm, the cell
   site location information placing his phone near First Bank and Trust at the
   time of the robbery, and Weldon’s possession of boots consistent with those
   worn by the robber. Weldon’s primary argument disputing his conviction
   under these counts is that Lewis is not a credible witness, but we have “long
   held that ‘a defendant may be convicted on the uncorroborated testimony of
   a coconspirator who has accepted a plea bargain,’ so long as the
   coconspirator’s testimony is not ‘incredible.’” United States v. Perry, 35
   F.4th 293, 317 (5th Cir. 2022) (quoting United States v. Villegas-Rodriguez,



                                         7
Case: 21-30474       Document: 00516479119         Page: 8   Date Filed: 09/21/2022




                                    No. 21-30474


   171 F.3d 224, 228 (5th Cir. 1999)). Lewis’ testimony was not incredible—it
   was related to his interactions with Weldon before and during the bank
   robbery, which he necessarily observed. See United States v. Bermea, 30 F.3d
   1539, 1552 (5th Cir. 1994) (“Testimony is incredible as a matter of law only
   if it relates to facts that the witness could not possibly have observed or to
   events which could not have occurred under the laws of nature.”). Together,
   this evidence is sufficient to support Weldon’s conviction on Counts Four
   and Five.
            Lastly, Weldon argues his conviction on Count Six must fail because
   he did not commit any of the counts’ underlying crimes. As we have
   explained, that is not the case—the evidence was sufficient to convict
   Weldon of the robberies where he brandished a firearm. Therefore, Weldon
   and Wilson were convicted on sufficient evidence on all counts.
                             B. Rule 404(b) evidence
            During the trial, the district court admitted officer testimony
   regarding Wilson’s apprehension for a May 2019 New Orleans robbery as
   proof of Wilson’s identity and intent with respect to the charged crimes.
   Wilson argues on appeal that evidence of this offense is not relevant to his
   identity or intent to commit Counts One and Three because the offense is
   not sufficiently similar to the charged crimes. He also contends that the
   undue prejudice substantially outweighs this evidence’s negligible probative
   value.
            Under Federal Rule of Evidence 404(b), evidence of other crimes,
   wrongs, or acts not at issue are admissible for non-character purposes,
   including for identity and intent. The admissibility of such an act “under
   Rule 404(b) hinges on whether (1) it is relevant to an issue other than the
   defendant’s character, and (2) it ‘possess[es] probative value that is not
   substantially outweighed by its undue prejudice.’” United States v. Smith,




                                         8
Case: 21-30474        Document: 00516479119             Page: 9      Date Filed: 09/21/2022




                                        No. 21-30474


   804 F.3d 724, 735 (5th Cir. 2015) (alteration in original) (quoting United
   States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc)). We review
   the district court’s admission of such extrinsic evidence for an abuse of
   discretion, with a heightened standard in criminal cases. Id.
           The May 2019 robbery is not relevant to Wilson’s identity in the
   charged crimes, but it is relevant to his intent. Evidence is relevant when it
   has “any tendency to make the existence of any fact that is of consequence to
   the determination of the action more probable than it would be without the
   evidence.” Beechum, 582 F.2d at 911 (quoting Fed. R. Evid. 401).
           We have previously held that a subsequent robbery “is not such an
   unusual crime that it tends to prove that one of the two individuals involved
   must have been the single bandit in a similar prior robbery” where the
   similarities are “common component[s] of armed bank robberies” and “the
   charged crime was perpetrated by a lone gunman, while the uncharged crime
   was committed by two armed men.” United States v. Myers, 550 F.2d 1036,
   1046 (5th Cir. 1977). So too here. The district court identified the following
   similarities between the charged crimes and the May 2019 robbery: the
   robbers wore gloves and face coverings; they were armed with handguns;
   they robbed convenience stores; currency was taken; there was a getaway
   vehicle; and the robbery occurred a little over three months after the last
   charged robbery. But these are common elements in armed robberies
   generally, and the temporal and geographical similarities bear little force in a
   city that experienced more than one thousand reported robberies in 2019
   alone. 3 Moreover, Wilson was charged and convicted of a string of two-


           3
             See Crime in the United States 2019, Table 8: Louisiana, Fed. Bureau
   Investigation, Crim. Just. Info. Servs. Div., https://ucr.fbi.gov/crime-in-
   the-u.s/2019/crime-in-the-u.s.-2019/tables/table-8/table-8-state-cuts/louisiana.xls (last
   visited Sept. 9, 2022).




                                              9
Case: 21-30474     Document: 00516479119            Page: 10   Date Filed: 09/21/2022




                                     No. 21-30474


   person robberies, whereas the May 2019 robbery was committed by three or
   four people. Given this difference and the lack of distinct similarities, we find
   that the 404(b) evidence was not properly admitted for the purpose of
   establishing Wilson’s identity.
          By contrast, the May 2019 robbery is relevant to Wilson’s intent.
   “Where the issue addressed is the defendant’s intent to commit the offense
   charged, the relevancy of the extrinsic offense derives from the defendant’s
   indulging himself in the same state of mind . . . .” Beechum, 582 F.2d at 911.
   “The reasoning is that because the defendant had unlawful intent in the
   extrinsic offense, it is less likely that he had lawful intent in the present
   offense.” Id. Wilson argues that intent was not in dispute at trial because the
   evidence presented definitively proved that the two perpetrators committed
   the seven robberies in concert with each other. In other words, he claims that
   only his identity—whether he was one of the two robbers—is at issue.
   However, “[w]here, as here, a defendant enters a plea of not guilty in a
   conspiracy case, the first prong of the Beechum test is satisfied.” United States
   v. Cockrell, 587 F.3d 674, 679 (5th Cir. 2009) (citing United States v.
   Broussard, 80 F.3d 1025, 1040 (5th Cir. 1996)).
          We must now determine whether the district court abused its
   discretion by finding that the Rule 404(b) evidence’s prejudice did not
   substantially outweigh its probative value. It did not. This court has
   articulated several factors it considers when evaluating the risk of prejudice
   from extrinsic evidence: “(1) the government’s need for the extrinsic
   evidence, (2) the similarity between the extrinsic and charged offenses, (3)
   the amount of time separating the two offenses, and (4) the court’s limiting
   instructions.” United States v. Kinchen, 729 F.3d 466, 473 (5th Cir. 2013)
   (citing United States v. Sanchez, 988 F.2d 1384, 1394 & n.14 (5th Cir. 1993)).




                                          10
Case: 21-30474      Document: 00516479119             Page: 11     Date Filed: 09/21/2022




                                       No. 21-30474


          The Government’s need for the May 2019 robbery evidence to
   establish intent was not insubstantial—the Government had no other
   evidence to show Wilson’s state of mind, or intent, and had to prove that
   Wilson knew the unlawful purpose of the conspiracy. And the prejudice of
   this evidence did not substantially outweigh its probative value. “[C]ritically,
   the district court gave the jury an appropriate limiting instruction,” United
   States v. Jones, 930 F.3d 366, 374 (5th Cir. 2019), both contemporaneously
   and in its final instructions. “The government did not urge the jury to
   disregard its instructions or consider the evidence for an improper
   purpose.” 4 Id. Moreover, the May 2019 robbery “did not occupy a
   disproportionate amount of the jury’s time,” taking up only part of one day
   of a four-day trial. United States v. Ricard, 922 F.3d 639, 654 (5th Cir. 2019).
   And there was minimal risk that the jury would believe Wilson “should be
   punished for that activity even if he [was] not guilty of the offense charged,”
   Beechum, 582 F.2d at 914, because the jury was told that the robbery was being
   prosecuted in state court. In sum, a “commonsense assessment of all the
   circumstances surrounding the extrinsic offense” leads us to find the district
   court did not abuse its discretion in admitting the evidence. Id.
                      C. Officer testimony identifying Wilson
          Wilson argues that the district court plainly erred in permitting law
   enforcement officers to provide lay opinion testimony identifying Wilson as
   one of the perpetrators in the Circle H surveillance footage, contending that
   the testifying officers did not have personal familiarity with Wilson’s




          4
             Wilson argues the prosecutors urged the jury to consider improper inferences
   about the May 2019 robbery. However, we hold that these comments by the prosecutors
   relate to Wilson’s intent to commit the charged crimes and are thus not improper.




                                            11
Case: 21-30474     Document: 00516479119           Page: 12    Date Filed: 09/21/2022




                                    No. 21-30474


   appearance outside of the evidence available to the jury in violation of Federal
   Rule of Evidence 701.
          When a witness identifies an individual captured in surveillance
   footage, it is considered lay opinion testimony. United States v. Ebron, 683
   F.3d 105, 137 (5th Cir. 2012). The admissibility of lay opinion testimony is
   governed by Federal Rule of Evidence 701, which allows a witness to testify
   to a personal opinion as long as it is rationally based on the witness’s
   perception and “helpful to the jury.” See United States v. Riddle, 103 F.3d
   423, 428 (5th Cir. 1997). Because Wilson did not object to this testimony at
   trial, we review this issue for plain error. United States v. Masha, 990 F.3d
   436, 445 (5th Cir. 2021). To merit reversal, the legal error must be “clear or
   obvious, rather than subject to reasonable dispute.” Puckett v. United States,
   556 U.S. 129, 135 (2009) (citing United States v. Olano, 507 U.S. 725, 734
   (1993)).
          Wilson’s argument principally rests on other circuits’ precedent,
   which is not controlling authority. See United States v. Gonzalez, 792 F.3d
   534, 538 (5th Cir. 2015) (the “lack of binding authority is often dispositive in
   the plain-error context”). Instead, we have held that, to be admissible, “a lay
   opinion must be based on personal perception, must be one that a normal
   person would form from those perceptions, and must be helpful to the jury.”
   Masha, 990 F.3d at 445 (quoting Riddle, 103 F.3d at 428)). As Rule 701
   indicates, lay opinion testimony may be helpful to the jury if it is “helpful to
   clearly understanding the witness’s testimony or to determining a fact in
   issue.” Fed. R. Evid. 701(b).
          Here, the officers’ testimony identifying Wilson was helpful to the
   jury despite their lack of personal familiarity with Wilson’s appearance
   beyond the evidence presented to the jury. Understood in context, the
   officers were explaining the basis of their investigation and how they




                                         12
Case: 21-30474     Document: 00516479119            Page: 13    Date Filed: 09/21/2022




                                     No. 21-30474


   determined Wilson was the perpetrator of the robberies with only
   circumstantial evidence, which is permissible testimony. At the very least, it
   is not clear or obvious, based on this court’s precedent, that such testimony
   is impermissible under Rule 701. The district court did not plainly err in
   permitting the officers’ testimony on this issue.
                         D. Prosecutor’s closing remarks
          Wilson argues that the prosecutors made numerous improper remarks
   at trial, warranting vacatur of his convictions. “Improper comments by a
   prosecutor may constitute reversible error where the defendant’s right to a
   fair trial is substantially affected.” United States v. Anchondo-Sandoval, 910
   F.2d 1234, 1237 (5th Cir. 1990) (citing United States v. Lowenberg, 853 F.2d
   295, 301 (5th Cir. 1988)). Where, as here, the remarks were not objected to
   at trial, we review for plain error. United States v. Bolton, 908 F.3d 75, 94 (5th
   Cir. 2018). We consider three factors when determining whether to reverse
   a conviction based on improper prosecutorial remarks: “(1) the magnitude of
   the prejudicial effect of the prosecutor’s remarks, (2) the efficacy of any
   cautionary instruction by the judge, and (3) the strength of the evidence
   supporting the conviction.” United States v. Anderson, 755 F.3d 782, 797 (5th
   Cir. 2014) (quoting United States v. Palmer, 37 F.3d 1080, 1085 (5th Cir.
   1994)). When assessing the prejudice sustained by the remarks, the
   determinative question is whether they “cast serious doubt on the
   correctness of the jury’s verdict.” Id. (quoting United States v. Guidry, 456
   F.3d 493, 505 (5th Cir. 2006)).
          First, Wilson contends the prosecutors impermissibly relied on
   evidence not presented at trial. Specifically, he alleges that the prosecutors
   misstated that the May 2019 robbery was committed using blue gloves; that
   the Circle H surveillance photograph matched Wilson’s facial tattoo; that the
   Circle H storeowner’s testimony that he thought the robber knew him




                                           13
Case: 21-30474     Document: 00516479119          Page: 14   Date Filed: 09/21/2022




                                   No. 21-30474


   referred to Weldon, not Wilson; and that Wilson could be linked to the
   charged robberies because he owned the clothing the robbers owned and had
   the same voice and tattoos as one of the perpetrators, among other
   similarities.
          These remarks do not prejudice Wilson such that they cast serious
   doubt on the correctness of the jury’s verdict. The May 2019 robbery was
   admitted only for a limited purpose, and a separate body of evidence
   described supra ties Wilson to the seven robberies, including the Circle H
   robbery. The misstatement regarding Wilson’s facial tattoo was harmless
   considering that Wilson’s photograph was submitted into evidence and does
   not show any facial tattoos. The other erroneous remarks also do not
   prejudice Wilson in any meaningful way due to the efficacy of the district
   court’s jury instructions—the jury was instructed that the Government’s
   arguments were not evidence, that it should rely on its own understanding of
   the evidence, and that its verdict must be based exclusively on the evidence.
   As we have already considered, the properly admitted evidence is sufficient
   to convict Wilson on Counts One and Three under plain error review.
          Second, Wilson argues the prosecutors urged improper inferences
   about the May 2019 robbery by stating that he commits robberies to
   “support[] himself” and that it was “unbelievable” Wilson “wasn’t
   involved” in the charged crimes in light of the extrinsic evidence. But these
   comments were fair inferences showing Wilson’s intent to commit the
   charged crimes, for which evidence of the May 2019 robbery was properly
   admitted. Prosecutors explained that, in light of his unemployment, Wilson
   consistently intended to commit robberies as a means to support himself.
   These comments were not improper.
          Lastly, Wilson states the prosecutors improperly bolstered law
   enforcement testimony by referring to the case as “good police work” and




                                        14
Case: 21-30474     Document: 00516479119               Page: 15     Date Filed: 09/21/2022




                                        No. 21-30474


   “a really good investigation,” among other phrases. One prosecutor also said
   of the law enforcement agents that “they have no incentive but to tell you the
   truth.” “The test for improper vouching for the credibility of a witness is
   ‘whether the prosecutor’s expression might reasonably lead the jury to
   believe that there is other evidence, unknown or unavailable to the jury, on
   which the prosecutor was convinced of the accused’s guilt.’” United States
   v. McCann, 613 F.3d 486, 495 (5th Cir. 2010) (quoting United States v. Ellis,
   547 F.2d 863, 869 (5th Cir. 1977)). We have previously held that
   prosecutorial statements regarding “whether [law enforcement] did a good
   job or a bad job was not a prejudicially improper subject for passing comment
   during argument.” United States v. Montemayor, 684 F.2d 1118, 1125 (5th Cir.
   1982). Wilson offered no reasons why the statements here are any different,
   and he did not explain why such statements might reasonably lead the jury to
   believe there is other evidence of guilt. Accordingly, the district court did not
   plainly err in allowing the prosecution to make these statements.
                                    E. Sentencing
          Both parties agree that the district court miscalculated Wilson’s
   criminal   history   under     the     Federal      Sentencing    Guidelines   (the
   “Guidelines”)—the court calculated that Wilson had three criminal history
   points rather than one. Wilson additionally challenges the district court’s
   treatment of his conspiracy conviction as if he were convicted of all seven
   underlying robberies, with which the Government disagrees. Wilson did not
   raise these objections in the district court, so we review for plain error. United
   States v. Nino-Carreon, 910 F.3d 194, 196 (5th Cir. 2018); United States v.
   Aderholt, 87 F.3d 740, 743 (5th Cir. 1996).
          The district court based its calculation of Wilson’s criminal history
   points on his most recent felony conviction, which was associated with a fully
   suspended prison sentence with no term of imprisonment imposed. The




                                             15
Case: 21-30474     Document: 00516479119           Page: 16    Date Filed: 09/21/2022




                                    No. 21-30474


   calculation of a defendant’s criminal history under the Guidelines is
   governed by Sections 4A1.1 and 4A1.2, and suspended sentences or portions
   of sentences do not count towards criminal history points. See U.S. Sent’g
   Guidelines Manual § 4A1.2(a)(3) (U.S. Sent’g Comm’n 2018)
   (“A conviction for which the imposition or execution of sentence was totally
   suspended or stayed shall be counted as a prior sentence under § 4A1.1(c).”);
   id. § 4A1.2(b)(2) (“If part of a sentence of imprisonment was suspended,
   ‘sentence of imprisonment’ refers only to the portion that was not
   suspended.”). Because Wilson’s most recent felony conviction was
   suspended, it should have been assigned one criminal history point—not
   three—which would have resulted in a lower Guidelines range of 168–210
   months for Count One. Where, as here, “‘a straightforward application of
   the [G]uidelines’ reveals the error in applying a defendant’s criminal history
   points, the error was clear and obvious.” United States v. Blanco, 27 F.4th
   375, 380 (5th Cir. 2022) (alteration in original) (quoting United States v.
   Torres, 856 F.3d 1095, 1099 (5th Cir. 2017)).
          “[A] defendant’s substantial rights are affected if: (1) a district court
   uses the Guidelines as a starting point; (2) the Guidelines calculation is
   incorrect; and (3) the record is silent as to what the district court might have
   done had the Guidelines range been correct.” Id. at 381. All are true here—
   the district court used the Guidelines as a starting point, the calculation was
   incorrect, and the record is silent as to what the court might have done had
   the Guidelines range been correct. Accordingly, the district court plainly
   erred in its calculation of Wilson’s criminal history points.
          Wilson separately argues that the district court plainly erred in
   determining that each of the robberies alleged as overt acts under Count
   One’s conspiracy charge should be treated as a separate count of conviction.
   Pursuant to Section 1B1.2(d) of the Guidelines, “[a] conviction on a count
   charging a conspiracy to commit more than one offense shall be treated as if



                                          16
Case: 21-30474      Document: 00516479119            Page: 17   Date Filed: 09/21/2022




                                      No. 21-30474


   the defendant had been convicted on a separate count of conspiracy for each
   offense that the defendant conspired to commit.” In cases “in which the
   verdict or plea does not establish which offense(s) was the object of the
   conspiracy,” however, this subsection should only be applied “with respect
   to an object offense alleged in the conspiracy count if the court, were it sitting
   as a trier of fact, would convict the defendant of conspiring to commit that
   object offense.” U.S. Sent’g Guidelines Manual § 1B1.2, cmt. n.4
   (U.S. Sent’g Comm’n 2018).
          While the jury did not specify which robbery or robberies they relied
   upon to convict Wilson of the conspiracy charge, the district court explained
   that, in its view of the evidence, he was “getting involved in all these
   robberies as the jury convicted you.” Evidence was introduced at trial that
   Wilson was involved in each of the seven robberies underlying Count One,
   and the district court’s statement at sentencing indicates it would convict
   Wilson of each of the object offenses. On this record, we see no plain error.
                                          III.
          Given the nature of our review, we find no errors in the trial and
   convictions below. However, the district court plainly erred in its calculation
   of Wilson’s criminal history points, and therefore plainly erred in Wilson’s
   sentencing. Accordingly, for the foregoing reasons, we VACATE Wilson’s
   sentence and REMAND for resentencing. We AFFIRM the judgment of
   the district court in all other respects.




                                           17